DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the claims.  
Specifically, applicant argues Tour discloses a graphene-carbon nanotube hybrid material wherein the carbon nanotubes are grown on a graphene film; therefore failing to disclose the carbon nanotubes contact an aluminum carbide and further argues that Tour fails to disclose the claimed electrolyte.  Applicant argues Kawata fails to disclose wherein: at least one of the first current collector and the second current collector comprises a layer of aluminum carbide on the aluminum base layer, and wherein the vertically aligned carbon nanotubes contact the aluminum carbide.  The examiner agrees that neither Tour nor Kawata disclose an aluminum carbide layer; however, said limitation is taught by Ro.  Furthermore, while Tour fails to disclose the 
Applicant further argues the one of ordinary skill in the art would not replace the graphene layer of Tour with an aluminum carbide as prescribed by Ro and that doing so would destroy Tour.  The examiner notes there was never any suggestion of replacing the graphene layer of Tour; rather the examiner noted that one of ordinary skill in the art would use the aluminum-aluminum carbide collector structure taught by Ro to form the collector/substrate of Tour on which the graphene/CNT composite (active layer) is formed.  Therefore, the combination would not destroy Tour.  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 85 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations presented in claim 85 are found in claim 1 from which claim 85 depends; therefore claim 85 as currently presented fails to further limit the subject matter of the claim upon which it depends.  Applicant may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 82-88, 90, 93-94, & 99-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013119295A1 hereafter referred to as Tour in view of Kawata et al. (US 2013/0180591) and Ro et al. (7,327,556).
In regards to claim 1 & 85, 
Tour discloses an electric double layer capacitor (EDLC) comprising: 

a second electrode comprising a second current collector (22 – fig. 11; [00123]) and a second plurality of carbon nanotubes (CNTs) (26 – fig. 11; [00118]) formed on the second current collector (fig. 11); wherein: at least one of the first current collector and the second current collector comprises an aluminum base layer ([0005] & [0072]); and 
an electrolyte contacting the first and second electrodes ([00181]); 
wherein the EDLC is configured to has a capacitive frequency window comprising a frequency range of about 1 Hz to an upper boundary of at least 150 Hz, wherein the upper boundary is a cutoff frequency, f3db, that is defined by a 3db reduction in capacitance (fig. 33; [00231] & table 1 – based on τRC the cutoff frequency, f3db, will be ~816 Hz).  Tour fails to explicitly disclose wherein: at least one of the first current collector and the second current collector comprises a layer of aluminum carbide on the aluminum base layer, and wherein the vertically aligned carbon nanotubes contact the aluminum carbide, and wherein the electrolyte comprises a salt of the following formula

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3.

Ro ‘556 disclose wherein: at least one of the first current collector and the second current collector comprises a layer of aluminum carbide on an aluminum base layer (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the collectors of Tour using an aluminum carbide/aluminum structure as taught by Ro ‘556 thus obtaining vertically aligned carbon nanotubes that mechanically, thermally, and electrically contact with the aluminum carbide layer to allow for good adhesion between active material and the collector and wherein the electrode has a low surface resistance.

Kawata ‘591 discloses a capacitor with an electrolyte, wherein the electrolyte comprises a salt of the following formula

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3 ([0051], abstract, [0008], & [0023]).

In re Leshin, 125 USPQ 416.

In regards to claim 82, 
Tour further discloses wherein: the upper boundary is at least 200 Hz (fig. 33; [00231] & table 1 – based on τRC the cutoff frequency, f3db, will be ~816 Hz)

In regards to claim 83, 
Tour further discloses wherein: the upper boundary is between 150 Hz and 1000 Hz (fig. 33; [00231] & table 1 – based on τRC the cutoff frequency, f3db, will be ~816 Hz).

In regards to claim 84, 
Tour further discloses wherein: at least one of the first current collector and the second current collector consists essentially of aluminum ([0005]).

In regards to claim 86, 
Tour further discloses wherein: at least one plurality of carbon nanotubes (CNTs) is disposed on a respective current collector without a binder material (00181]).  


Tour further discloses wherein: a layer of catalyst material is disposed between a respective current collector and plurality of carbon nanotubes (CNTs) ([0014]).  

In regards to claim 88, 
Tour further discloses wherein: the catalyst material comprises at least one of iron and an alloy that is at least one of corrosion resistant and oxidation resistant ([0014]).  

In regards to claim 90, 
Tour further discloses wherein: at least one of the plurality of carbon nanotubes (CNTs) comprises an average height of less than 50 µm ([00208] – when growth time is 1-10 minutes).  

In regards to claim 93, 
Tour disclosers an electric double layer capacitor (EDLC) comprising: 
a first electrode comprising a first current collector (22 – fig. 11; [00123]) and a first plurality of vertically aligned carbon nanotubes (CNTs) (26 – fig. 11; [00118]) on the first current collector, wherein the first current collector comprises at least one of roughened aluminum and anodized aluminum ([0005] – Al taught as a substrate material and further substrate taught to be porous which will cause a rough surface); 
a second electrode comprising a second current collector (22 – fig. 11; [00123]) and a second plurality of carbon nanotubes (CNTs) (26 – fig. 11; [00118]) on the second 
an electrolyte contacting the first and second electrodes ([00181]); 
wherein the EDLC is configured to have a capacitive frequency window comprising a frequency range of about 1 Hz to an upper boundary of at least 150 Hz, wherein the upper boundary is a cutoff frequency, f3db, that is defined by a 3db reduction in capacitance (fig. 33; [00231] & table 1 – based on τRC the cutoff frequency, f3db, will be ~816 Hz).  Tour fails to explicitly disclose wherein: at least one of the first current collector and the second current collector comprises a layer of aluminum carbide on the aluminum base layer, wherein the vertically aligned carbon nanotubes contact the aluminum carbide; and wherein the electrolyte comprises a salt of the following formula

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the collectors of Tour using an aluminum carbide/aluminum structure as taught by Ro ‘556 thus obtaining vertically aligned carbon nanotubes that mechanically, thermally, and electrically contact with the aluminum carbide layer to allow for good adhesion between active material and the collector and wherein the electrode has a low surface resistance.

Kawata ‘591 discloses a capacitor with an electrolyte, wherein the electrolyte comprises a salt of the following formula

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3 ([0051], abstract,, [0008], & [0023]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte of Kawata ‘591 as the In re Leshin, 125 USPQ 416.

In regards to claim 94, 
Tour disclosers an electric double layer capacitor (EDLC) comprising: 
a first electrode comprising a first current collector (22 – fig. 11; [00123]) and a first plurality of vertically aligned carbon nanotubes (CNTs) (26 – fig. 11; [00118])  formed on the first current collector (fig. 11).; 
a second electrode comprising a second current collector (22 – fig. 11; [00123]) and a second plurality of carbon nanotubes (CNTs) (26 – fig. 11; [00118]) formed on the second current collector (fig. 11); wherein the second current collector comprises aluminum ([0005]);, and 
an electrolyte contacting the first and second electrodes ([00181]); 
wherein the EDLC is configured to have a capacitive frequency window comprising a frequency range of about 1 Hz to an upper boundary of 150 Hz, wherein the upper boundary is a phase shift frequency, f70, where a magnitude of the phase of the capacitor drops below seventy (70) degrees (fig. 33; [00231] as the time of growth for the CNTs increases f70 will decrease and will be near 150 Hz for a 5 minute growth (specifically 5 minute growth CNTs have f73.4 at 120 Hz – and thus Tour is capable of having an upper boundary of 150 Hz, wherein the upper boundary is a phase shift frequency, f70, where a magnitude of the phase of the capacitor drops below seventy 

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3.

Ro ‘556 disclose wherein: at least one of the first current collector and the second current collector comprises a layer of aluminum carbide on an aluminum base layer (fig. 1; abstract).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the collectors of Tour using an aluminum carbide/aluminum structure as taught by Ro ‘556 thus obtaining vertically aligned carbon nanotubes that mechanically, thermally, and electrically contact with the aluminum carbide layer to allow for good adhesion between active material and the collector and wherein the electrode has a low surface resistance.

Kawata ‘591 discloses a capacitor with an electrolyte, wherein the electrolyte comprises a salt of the following formula

    PNG
    media_image1.png
    142
    564
    media_image1.png
    Greyscale

wherein R1 and R2 can be the same or different and are each a straight-chain or branched alkyl having 1 to 4 carbon atoms, and X–  is an anion that comprises [B(CN)4]- or [BFn(CN)4-n] -, where n=0, 1, 2 or 3 ([0051], abstract,, [0008], & [0023]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the electrolyte of Kawata ‘591 as the electrolyte of Tour to obtain a capacitor that can reliably operate at low temperatures.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 99, 
Tour further discloses wherein: at least one plurality of carbon nanotubes (CNTs) is disposed on a respective current collector without a binder material (00181]).  

In regards to claim 100, 
.  

Claim(s) 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour, Ro ‘556, and Kawata ‘591 as applied to claim 1 above, and further in view of Noyes (2015/0064092).
In regards to claim 89,
Tour as modified by Ro ‘556 and Kawata ‘591 above fails to explicitly disclose wherein: the catalyst material comprises at least one of austenite and an austenic alloy.

Noyes ‘092 disclose wherein: the catalyst material comprises at least one of austenite and an austenic alloy is used to grow CNTs ([0027]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use austenite as taught by Noyes ‘092 as the iron catalyst of Tour as said materials are inexpensive and can reduce the overall cost.

Claim(s) 91-92 & 101-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tour, Ro ‘556, and Kawata ‘591 as applied to claims 1 & 94 above, and further in view of Schindall et al. (US 2007/0258192).
In regards to claim 91,


Schindall ‘192 disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) comprises void spaces having a size that is several times a size of at least one of an anion and a cation in the electrolyte (fig. 1; [0031]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the CNTs of Tour to have a spacing as taught by Schindall ‘192 to allow the ions to completely populate the interstices between the CNTs thus achieving a larger energy density.

In regards to claim 92,
Tour as modified by Ro ‘556 and Kawata ‘591 above fails to explicitly disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) is between 2 and 100 times a size of at least one of an anion and a cation in the electrolyte.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the CNTs of Tour to have a spacing as taught by Schindall ‘192 to allow the ions to completely populate the interstices between the CNTs thus achieving a larger energy density.

In regards to claim 101,
Tour as modified by Ro ‘556 and Kawata ‘591 above fails to explicitly disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) comprises void spaces having a size that is several times a size of at least one of an anion and a cation in the electrolyte.

Schindall ‘192 disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) comprises void spaces having a size that is several times a size of at least one of an anion and a cation in the electrolyte (fig. 1; [0031]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the CNTs of Tour to have a spacing as taught 

In regards to claim 102,
Tour as modified by Ro ‘556 and Kawata ‘591 above fails to explicitly disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) is between 2 and 100 times a size of at least one of an anion and a cation in the electrolyte.

Schindall ‘192 disclose wherein: lateral spacing between CNTs within at least one of the plurality of carbon nanotubes (CNTs) is between 2 and 100 times a size of at least one of an anion and a cation in the electrolyte (fig. 1; [0031]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the CNTs of Tour to have a spacing as taught by Schindall ‘192 to allow the ions to completely populate the interstices between the CNTs thus achieving a larger energy density.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848